       Case 4:19-cv-02671 Document 1 Filed on 07/20/19 in TXSD Page 1 of 5



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 REBECCA SAMIE,
   Plaintiff,

 vs.
                                                            CIVIL ACTION NO. 4:19-CV-2671
 ALLSTATE TEXAS LLOYDS
   Defendant.



                           DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 Defendant, ALLSTATE TEXAS LLOYDS

gives notice and hereby remove this action from the County Court of Harrus County, Texas, to the

United States District Court for the Southern District of Texas, Houston Division, and in support

thereof would show unto the Court the following:

                                        I. BACKGROUND

       1.       On June 14, 2019 Plaintiff, Rebecca Samie (hereinafter “Plaintiff”) filed Plaintiff’s

Original Petition (hereinafter “Petition”) in Harris County, Texas, under Cause No. 2019-41095;

Rebecca Samie v. Allstate Texas Lloyds; in the 55th Distirct Court of Harris County, Texas. (the

“State Court Action”).

       2.       Plaintiff’s claims relate to real property located at 3638 Chapel Square, Spring,

Texas and homeowner’s insurance policy no.216605777, issued by the Defendant. Plaintiff’s

petition asserts claims for negligence, breach of contract, violations of the Texas Insurance Code,

violations of the Texas Deceptive Trade Practices Act, and Breach of the Duty of Good Faith and

Fair Dealing.




                                                                                                   1
      Case 4:19-cv-02671 Document 1 Filed on 07/20/19 in TXSD Page 2 of 5



       3.      Defendant timely files this notice of removal within the 30-day timeframe dictated

by 28 U.S.C. §1446(b).

                            II. PROCEDURAL REQUIREMENTS

       4.      Venue is proper in the United States District Court for the Southern District of

Texas, Houston Division, because the State Court Action is pending within this district and

division. See 28 U.S.C. §1441(a); Also see 28 USC §124(b)(2).

       5.      Pursuant to LR 81, attached hereto as Exhibit A is an Index of Matters. Pursuant

to 28 U.S.C. §1446(a), attached hereto as Exhibit B and C and incorporated by reference is a true

and correct copy of the docket sheet and all documents filed of record with the Court in the State

Court Action including all process, pleadings, and orders served.

       6.      Simultaneously with the filing of this Notice of Removal, Defendant is filing notice

of the removal in the State Court Action pursuant to 28 U.S.C. §1446(a), which is attached hereto

as Exhibit D, and will provide written notice of the filing of this Notice of Removal to all parties

as required by 28 U.S.C. §1446(a).

       7.      Included in this filing are Defendants Disclosure Statement and Certificate of

Interested Parties pursuant to Rule 7.1 of the Federal Rules of Civil Procedure (Exhibit E) and

List of All Counsel of Record (Exhibit F).

                                  III. BASIS FOR REMOVAL

       8.      Removal is proper in this case due to complete diversity. This Court has diversity

jurisdiction under 28 U.S.C. §§1332(a). Where there is complete diversity among parties and the

amount in controversy exceeds $75,000.00, an action may be removed to federal court.




                                                                                                  2
       Case 4:19-cv-02671 Document 1 Filed on 07/20/19 in TXSD Page 3 of 5



A.      Diversity

        9.     Plaintiff is, and was at the time the lawsuit was filed, a natural person and resident

of Harris County in the State of Texas and thus, is a citizen of Texas. See Plaintiff’s Original

Petition.

        10.    Defendant, Allstate Texas Lloyds is an association of underwriters authorized to

conduct business in the State of Texas as a “Lloyd’s Plan.” The citizenship of such an entity is

determined by its individual underwriters. Allstate Texas Lloyds has 10 underwriters, all of whom

are citizens of Illinois.is an Illinois. Therefore, complete diversity exists between the Parties.

B.      Amount in Controversy

        11.    In determining the amount in controversy, the court may consider “policy limits...

penalties, statutory damages, and punitive damages.” St. Paul Reinsurance Co., Ltd. v. Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98- CV-1288-G,

1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount in controversy

in plaintiff’s case against their insurance company for breach of contract, fraud, negligence, gross

negligence, bad faith, violations of the Texas Insurance Code, violations of the Texas Deceptive

Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S. May Int’l Co., 75 F.

Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the potential for recovery of

punitive damages for the amount in controversy determination); Chittick v. Farmers Ins. Exch.,

844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after

considering the nature of the claims, the types of damages sought and the presumed net worth of

the defendant in a claim brought by the insureds against their insurance company for actual and

punitive damages arising from a claim they made for roof damages).

        12.    The Court may also consider correspondence between the Parties, including

responses to disclosure and pre-suit settlement demands to determine the amount in controversy.

                                                                                                     3
      Case 4:19-cv-02671 Document 1 Filed on 07/20/19 in TXSD Page 4 of 5



St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1254 (5th Cir. 1998) (examining the

plaintiffs' pre-complaint demand letters to determine whether a claim for declaratory relief

satisfied the requisite amount in controversy); Wilson v. Belin, 20 F.3d 644, 651 n.8 (5th Cir. 1994)

(considering letter from plaintiff's counsel to defendants wherein the stated amount in controversy

exceeded the jurisdictional amount); see also King v. Ameriprise Fin. Servs., Inc., No. C-09-112,

2009 WL 1767641 at *4 (S.D. Tex. 2009) (calling a pre-suit settlement letter relevant evidence of

the amount in controversy if it reflects a reasonable estimate of the plaintiff’s claim).

       13.     The amount in controversy in this case exceeds $75,000.00. The suit arises out of

the processing of Plaintiff’s insurance claim under a home insurance policy issued by the

Defendant, Allstate. Plaintiff’s petition asserts causes of action for breach of contract, violations

of the Texas Insurance Code, violations of the Texas Deceptive Trade Practices Act, and Breach

of the Duty of Good Faith and Fair Dealing. Plaintiffs seek costs to repair Plaintiff’s property,

attorney’s fees, trebled damages pursuant to the Texas insurance code, and exemplary damages.

       14.     Plaintiff has pled that for damages in excess of $200,000 but less than $1,000,000.

In addition Plaintiff sent a presuit demand for damages noted below which does not include the

pled treble damages which increase the “actual damages” to nearly $250,000:




Therefore, the amount in controversy exceeds $75,000.




                                                                                                   4
      Case 4:19-cv-02671 Document 1 Filed on 07/20/19 in TXSD Page 5 of 5



                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants remove the State Court Action

from Harris ounty Court, to the United States District Court for the Southern District of Texas,

Houston Division, so that this Court may assume jurisdiction over the cause as provided by law.

                                                      Respectfully submitted,

                                                      SUSAN L. FLORENCE & ASSOCIATES




                                                      MICHAEL MAUS
                                                      TBN: 24008803
                                                      811 Louisiana, Suite 2400
                                                      Houston, TX 77002
                                                      Michael.maus@allstate.com
                                                      (713) 336-2842
                                                      (877) 684-4165 (fax)
                                                      ATTORNEY FOR DEFENDANTS

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served upon

Plaintiffs’ counsel as required by the rules of civil procedure.

Heather Hall                                   via email Heather@mma-pllc.com
McClenny Moseley & Assoc PLLC
Attorney for Plaintiff




                                                      MICHAEL MAUS




                                                                                                   5
